EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rocky Tsao on 12/17/2021.
The application has been amended as follows: 

Claims
1. (Currently Amended) A composition comprising L-arginine and a glycosyl compound selected from the group consisting of isoquercitrin and rutin
2. – 3. (Canceled)
4. (Currently Amended) The composition of claim 1[[3]], wherein the glycosyl compound is present in a content of 10 wt% or higher.
5-7. (Canceled)
8. (Original) The composition of claim 1, wherein the composition is in an oral formulation selected from the group consisting of a liquid, a capsule, a tablet, a pill, and a gel.
9-10. (Canceled)

12. (Original) The composition of claim 11, wherein the composition further contains a water-soluble antioxidant, a water-soluble vitamin, or a combination thereof.
13. (Previously Presented) The composition of claim 12, wherein the water-soluble antioxidant is ascorbic acid or its edible salt and the water-soluble vitamin is vitamin B1, vitamin B3, or folic acid (vitamin B9), or its edible salt.
14. (Original) The composition of claim 8, wherein the composition is in a capsule or a tablet, each formed from enteric coating.
15. (Original) The composition of claim 1, wherein the composition is in a topical formulation selected from the group consisting of a solution, a liniment, a lotion, a cream, an ointment, a paste, a gel, and an emulgel.
16-17. (Canceled)
18. (Original) The composition of claim 15, wherein the composition is a cosmetic product, a skin care product, or a pharmaceutical drug.
19-23. (Cancelled)
24. (Currently Amended) A method of preparing a composition containing L- arginine and a glycosyl compound selected from the group consisting of isoquercitrin and rutin

26. (Original) The method of claim 24, wherein the aqueous solution of L- arginine contains L-arginine at a concentration of 2-10 w/v%.
27-29. (Cancelled)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 11/24/2021, in which claims 19, 20, 27 and 28 are cancelled, claims 1, 2, 24 and 29 are amended to change the breadth and scope of the claims. No claims are newly added.
In view of the Examiner’s amendment above, claims 1, 4, 8, 11-15, 18 and 24-26 are pending in the instant application and are found to be allowable.
The terminal disclaimer filed on 11/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,110,109, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Priority
The application is a National Stage entry of PCT/JP2019/017262 04/23/2019, which claims priority to provisional applications 62/720,651, filed on 08/21/2018 and 62/661,255, filed on 04/23/2018.

Information Disclosure Statement
The information disclosure statements (IDS) dated 11/8/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, 

Withdrawn Rejections and Reasons for Allowance
All rejection(s) of record for claim(s) 2, 3, 19, 20 and 27-29 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 11/24/2021, with respect to the rejection of claims 1, 8, 11, 14, 15, 18, 24 under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al. (US 2004/0229825), has been fully considered and is persuasive.  Higuchi does not disclose a molar ratio within the instant range. The rejections are hereby withdrawn.
With respect to the rejection of claims 1, 4, 8, 11-14, 24-26 under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2007/0031398), the rejection has been re-considered.  Miller is the closest applicable prior art. However, there is no disclosure in Miller recognizing the unexpected improvement in solubility of isoquercitrin or rutin when in the presence of arginine, in the claimed molar ratios. The specification, at Tables 1-6, demonstrates that the claimed molar ratio is critical to obtaining solubility improvement of the claimed glycosyl compounds. Hence, the claims are found to novel and non-obvious over the prior art. The rejection is hereby withdrawn.
Applicant’s response with respect to the rejection of claim 1 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-5 of US 11,110,109, has been fully considered and is persuasive. The terminal disclaimer withdrawn.
 

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

	/DALE R MILLER/           Primary Examiner, Art Unit 1623